Citation Nr: 0724200	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for right shoulder 
disorder, status post rotator cuff subluxation, currently 
rated as 10 percent disabling. 

2.  Entitlement to a higher initial rating for spondylitic 
changes of the lumbosacral spine, currently rated as 10 
percent disabling. 

3.  Entitlement to a higher initial rating for chondromalacia 
with degenerative joint disease, left knee, currently rated 
as 10 percent disabling. 

4.  Entitlement to a higher initial rating for chondromalacia 
with degenerative joint disease, right knee, currently rated 
as 10 percent disabling. 

5.  Entitlement to a compensable (initial) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to August 
1970 and July 1990 to April 2003. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The record reflects that the veteran failed to appear, 
without explanation, for a hearing before an RO hearing 
officer scheduled in October 2004.  He has not requested that 
the hearing be rescheduled.  Accordingly, the Board will 
proceed as if the veteran's hearing request has been 
withdrawn.  


REMAND

The veteran contends that his service-connected right 
shoulder, low back, bilateral knee, and bilateral hearing 
loss disabilities are more severe than reflected in the 
initial ratings assigned.  The Board observes that additional 
pertinent private medical records from Carolina Pain 
Specialists and Physical Medicine & Rehabilitation dated from 
November 2005 to March 2006, pertaining to the veteran's 
lumbar spine disability have been associated with the claims 
file.  As this pertinent medical evidence was not accompanied 
by a waiver of consideration by the originating agency, 
consideration of the evidence by the originating agency is 
required prior to the Board deciding the veteran's claim. 

In addition, with respect to the veteran's right shoulder, 
low back, and bilateral knee claims, the Board notes that the 
most recent VA examination was performed in March 2003.  The 
veteran's bilateral hearing loss was last evaluated on 
audiological examination in connection with a service 
examination conducted in March 2003.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the length of time since the veteran's last examinations, the 
Board is of the opinion that he should be afforded new 
examinations addressing the severity of his service-connected 
disabilities.

Lastly, the Board notes that the veteran has not been 
provided with the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006).  Therefore, 
while this case is in remand status, the RO or the Appeals 
Management Center (AMC) should ensure that all notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is provided.  

Accordingly, this case is REMANDED to the RO or AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession and 
notice in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his right shoulder, 
low back, and bilateral knee 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation of 
the knees.  The examiner should also 
determine if the knees lock, and if so, 
the frequency of the locking.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the right shoulder, low 
back, and bilateral knees.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion as to whether the veteran 
currently has any lumbar neurological 
impairment, and whether there is a 50 
percent or better probability that such 
impairment is related to his service-
connected low back disability 
(spondylitic changes at L4-5 and L5-S1).  
If so, the examiner should provide 
findings that address the criteria for 
evaluating intervertebral disc syndrome, 
such as whether the veteran's overall 
impairment is considered to be or 
analogous to mild, moderate, moderately 
severe, or severe with marked muscular 
atrophy, impairment of the peripheral 
nerve, whether there is objective 
evidence of loss of reflexes, muscle 
atrophy, sensory disturbances, and pain, 
and the frequency and duration of any 
incapacitating episodes.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's right shoulder, low back, and 
bilateral knee disabilities on his 
ability to work.

4.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA audiological examination to 
assess the severity of his service- 
connected bilateral hearing loss 
disability.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



